DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action has been issued in response to amendment filed on 12/16/2021. Claims 1-3, 5-10, and 12-15 have been amended. Claim 4 has been cancelled. Claims 1-15 remain pending. 
The Applicant has amended the claims to remove the "units" and add at least a first processor, second processor, a switch, a memory, and an input/output device. Examiner agrees with applicant that the amended claims do not invoke 35 U.S.C. 112(f). Examiner agrees with applicant that the 35 U.S.C. 112(a) rejection, in view of the amended claims, is not necessary. Examiner agrees with applicant that the 35 U.S.C. 112(b) rejection, in view of the amended claims, is not necessary, however, claims 1, 7, 12, and 13 are still rejected under 35 U.S.C. 112(b) for the reasons described in the Office Action below. Claims 12 and 13 are still rejected under 35 U.S.C. 112(d), for the applicant has not amended the claims to include all the limitations of the control device of claim 9 for the reasons described in the Office Action below. 
Applicant’s arguments with respect to the limitation “a control switch that, when an other terminal having the first processor is normal, causes the first processor of the control device to perform the control using the machine learning, and when an abnormality occurs in the other terminal having the first processor, causes the second processor to perform the different control” a terminal. If it is Applicant’s intent to claim a plurality of terminals each having a particular configuration and performing particular actions, then this should be expressly recited in the claims. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 7, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 establishes "a terminal" (terminal 1) which includes "a first processor" (CPU1) and "a second processor" (CPU2). It then refers to "an other terminal" (terminal 2) "having the first processor..." (CPU1). Applicant appears to intend to indicate that each "first processor" is the second processor…” (CPU2) “to perform the different control”, and renders the claim language indefinite for the same reason as above, but further because it is unclear if CPU2 is “the second processor” that is part of the first terminal or intended as “the second processor” of the same type that is part of the second terminal. For the purposes of examination, this claim limitation will be interpreted to mean when an abnormality occurs in a CPU1 type of processor in either terminal, then the control is switched to the CPU2 type of processor in the other terminal.

Claim 7 recites the limitation "control parameter values learned by the server" in lines 5-6 of the claim and also lines 9-10 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is not clear how the control parameter values are being learned because the claim previously recites that the control parameter values are learned by the first processor and not the server, lines 2-3. The claim should be changed by replacing “control parameter values learned by the server” with “control parameter values learned by the first processor” in both locations of the claim. For the purposes of examination, the limitation will be interpreted to mean the control parameter values learned by the first control unit.

Regarding claim 12, the phrase “having the same configuration” renders the claim indefinite because it is unclear which limitation exactly of the claim (plurality of terminals, server, or control system) has the same configuration as the control device according to claim 9. The claim should clearly define which limitation has the same configuration as the control device according to claim 9. For the purposes of examination, the limitation will be interpreted to mean the control system comprising a plurality of terminals and when an abnormality occurs in one of the terminals, the other terminals will modify their behavior by switching from the first processor to the second processor performing different control.

	Regarding claim 13, (similar to claim 12), the phrase “having the same configuration” renders the claim indefinite because it is unclear which limitation exactly of the claim (control system or plurality of terminals) has the same configuration. The claim should clearly define which limitation has the same configuration as the control device according to claim 9. For the purposes of examination, the limitation will be interpreted to mean the control system comprising a plurality of terminals and when an abnormality occurs in one of the terminals, the other terminals will modify their behavior by switching from the first processor to the second processor performing different control.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which they depend. Claims 12 and 13 fail to include all the limitations of the control device of claim 9 in which they depend upon, and only recites that the terminals and server have “the same configuration as the control device according to claim 9”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanner (US 5268834) in view of Kitagawa (US 20070067047 A1).
Regarding claim 1, Sanner teaches A control device (controller, col 7 line 44) comprising: a terminal (plant) including a first processor (The plant and controller dynamics were simulated in C DECStation 3100 RISC workstations which include computer processors, col 16 lines 12-13) that performs control using machine learning (neural network control system or adaptive controller, col 18 lines 50-64); a second processor that performs a different control, which is different from the machine learning (sliding controller, col 18 lines 50-64); and a control switch that, processor is normal, causes the first processor of the control device to perform the control using the machine learning (Examiner notes: this claim limitation, is considered indefinite (see 112b above), and for the sake of applying prior art, Examiner construes the claim language “when an other terminal having the first processor is normal…” to be where each terminal has two distinct types of processors and that each terminal has their own individual pairs processors including one of each type. Sanner teaches switching control between the neural network control system (adaptive controller) and the sliding controller depending on the control system operating in its normal operating range or outside of its normal operating range, col 18 lines 50-64).
Sanner does not teach another terminal and when an abnormality occurs in the other terminal having the first processor, causes the second processor to perform the different control. 
another terminal (FIG. 1, ele. 1, teaches terminal 1, including ele. 11, master control means (CPU 1) and ele. 21 slave control means (CPU 2) in communication ele. 3 and/alternatively eles. 4 and 5 remote communication, with ele. 2, 11, 21 for terminal 2, teaching multiple terminals each with multiple processors; see paragraph [0025]) and when an abnormality occurs in the other terminal having the first processor, causes the second processor to perform the different control (Examiner notes: this claim limitation, is considered indefinite (see 112b above), and for the purposes of examination, this claim limitation will be interpreted to mean when an abnormality occurs in a CPU1 type of processor in either terminal, then the control is switched to the CPU2 type of processor in the other terminal. Kitagawa teaches a failure reporting means reporting failure in either the master control means of the slave control via a communication cable (para. [0027] teaching failure reports between terminals) which the first connection terminal is connected to the second connection terminal, paragraph [0025] and FIG. 1, teaching multiple terminals as detailed above. A control signal is transmitted to perform the supply operation according to the reported failure from the failure reporting means, paras [0011]-[0012] teaching master to slave or slave to master switching based on failure report. “user can use the remote controller to instruct the cooperative hot water supply operation to be performed without the need to change the apparatus to which the remote controller is connected.” para. [0016]; Where Kitagawa teaches that upon a detection of a failure in one terminal’s processor (master or slave), the report causes the change in control in both terminals to switch between master/slave settings, and the remote controller can be used to make the change without changing the communication cables.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sanner (directed to switching between the 

Regarding claim 2, Sanner teaches The control device according to claim 1 (controller, col 7 line 44), further comprising … , wherein the control switch is configured to, when the abnormality notification is not received, cause the first processor to perform the control using the machine learning, and when the abnormality notification is received, cause the second processor to perform the different control (Sanner teaches switching control between the neural network control system (adaptive controller) and the sliding controller depending on whether the control system is operating in its normal operating range or outside of its normal operating range, col 18 lines 50-64).
Sanner does not teach an input/output device that receives an abnormality notification indicating an abnormality in the other terminal.
Kitagawa teaches an input/output device that receives an abnormality notification indicating an abnormality in the other terminal (a failure reporting means reporting failure in either the master control means of the slave control via a communication cable (para. [0027] .

Regarding claim 3, Sanner teaches The control device according to claim 2 (Controller, col 7 line 44), wherein the first processor (neural network control system or adaptive controller) learns control parameter values (controller parameters, Sanner teaches that the adjustment signals are generated to change the controller parameters to minimize the tracking error of the controller, col 2 lines 44-52) indicating parameters of a function for determining an output value of the control using the machine learning from an input value of the control using the machine learning (Both the control input to the plant and the output from the plant are provided to the estimator circuit which generated a set of controller parameters that are appropriate to the plant input and output data, col 2 lines 63-68)), and calculates the output value based on the input value and the learned control parameter values (Sanner teaches that the neural network receives the error signal and the output of the plant, and generates an adaptive portion of the control signal which is effective in the normal operating range of the plant, col 18 lines 41-49).

Regarding claim 10, Sanner teaches The control device according to claim 1 (Controller, col 7 line 44), wherein a target of the control using the machine learning and the different control is a machine (applications including industrial manufacturing applications, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanner (US 5268834) and Kitagawa (US 20070067047 A1) further in view of Yamada (US 20130200990).

Regarding claim 6, Sanner teaches The control device according to claim 3, further comprising …, wherein the control switch is configured to,-3-7143182.1Applicant: HITACHI, LTD. Application No.: 16/495,040when the abnormality notification is not received and it is not determined that the first processor is abnormal, cause the first processor to perform the control using the machine learning, and when the abnormality notification is received or it is determined that the first processor is abnormal, cause the second processor to perform the different control (Sanner teaches switching control  between the neural network control system (adaptive controller) and the sliding controller depending on whether the control system is operating in its normal operating range or outside of its normal operating range, col 18 lines 50-64).
Sanner does not teach a third processor that, when a state in which at least one of the control parameter values is not within a predetermined range lasts for a predetermined time, determines that the first processor is abnormal.
Yamada teaches a third processor (abnormality detecting unit) that, when a state in which at least one of the control parameter values is not within a predetermined range lasts for a predetermined time, determines that the first processor is abnormal (Yamada teaches that if no response is returned to the sub monitoring apparatus for a .
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sanner and Kitagawa to incorporate the teachings of Yamada (directed to determining abnormality when no response returned for a predetermined time) and arrived at a control device comprising of an abnormality detection unit which determines that the control unit is abnormal when the control parameter values is not within a predetermined range and is used to determine when the control performed should be switched. One of ordinary skill in the art would have been motivated to make such a combination so that the present processing routine can finish and not run infinitely if no response is returned for a predetermined time, Yamada paragraph [0060].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanner (US 5268834) and Kitagawa (US 20070067047 A1) further in view of Jung (US 20110251701).
The control device according to claim 1, wherein the different control is 
Sanner does not teach PID control or manual control.
Jung teaches PID control or manual control (performing control using a PID control in automatic or manual mode, paragraph [0042]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Sanner and Kitagawa to incorporate the teachings of Jung (directed to PID control and manual control) and arrived at a control device wherein the control performed that is different from the artificial intelligence is either PID control or manual control. One of ordinary skill in the art would have been motivated to make such a combination so that PID control can also be one of the control methods that can be switched.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanner (US 5268834) and Kitagawa (US 20070067047 A1) further in view of Adachi (US 20160017574)

Regarding claim 7, Sanner teaches The control device according to claim 3 (Controller, col 7 line 44), further comprising processor (neural network control system or adaptive controller), … , in a period during which the second processor performs different control (performing control using sliding controller).
a memory that stores the control parameter values and the input/output device receives the control parameter values learned by the server, and the first processor updates the control parameter values stored in the memory to the control parameter values learned by the server
Adachi teaches a memory that stores the control parameter values (The control device at the server stores, the contract information received from the server in the memory unit, paragraph [0074]) and the input/output device receives the control parameter values (contract information, paragraph [0074]) learned by the server, and the first processor updates the control parameter values stored in the memory to the control parameter values learned by the server (The control device at the server adds, to the tuning information received via the communication unit, information such as the working machine ID that discriminates the hydraulic excavator for which tuning was performed and the time and date of the tuning before the tuning information can be stored at the sensor information database, paragraph [0076]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Sanner and Kitagawa to incorporate the teachings of Adachi (directed to the communication unit receiving the contract information to store in the memory unit) and arrives at a control device with an storage unit that stores information (control parameter values) and the information is received and updated to perform the control accordingly. One of ordinary skill in the art would have been motivated to make such a combination so that the most recent information about the abnormality is received and stored.

The control device according to claim 7 (Controller, col 7 line 44), wherein the control switch switches from the different control to the control using the machine learning (Sanner teaches switching control  between the neural network control system (adaptive controller) and the sliding controller depending on whether the control system is operating in its normal operating range or outside of its normal operating range, col 18 lines 50-64) after the updating of the control parameter values (Sanner teaches that the adjustment signals are generated to change the controller parameters to minimize the tracking error of the controller when switching control  between the neural network control system and the sliding controller, col 2 lines 44-52).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanner (US 5268834), Kitagawa (US 20070067047 A1), and Yamada (US 20130200990) further in view of Mukaigawa (US 20090172477). 
Regarding claim 9, Sanner teaches The control device according to claim 6 (Controller, col 7 line 44), 
Sanner does not teach further comprising the input/output device that, when it is determined that the first processor is abnormal, transmits the abnormality notification.
Mukaigawa teaches further comprising the input/output device that, when it is determined that the first processor is abnormal, transmits the abnormality notification (The abnormality notification unit transmits an abnormality notification to the terminal management server 31 when the detector 23 detects that an abnormal event has occurred in the target power unit, paragraph [0029]).
. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanner (US 5268834), Kitagawa (US 20070067047 A1), and Yamada (US 20130200990) further in view of Barron (US 9571819).
Regarding claim 11, Sanner teaches the control device according to claim 10 (Controller, col 7 line 44).
Sanner does not teach wherein the machine is a robot, an autonomous vehicle, or a flying object.
Yamada teaches machine is a robot (managing and controlling various kinds of plant equipment for example, boiler, turbine, power generator, furnace, tank, reactor, heat exchanger, temperature sensor, etc., paragraph [0021]).
Yamada and Kitagawa do not teach an autonomous vehicle or a flying object.
Barron teaches the machine is a robot, an autonomous vehicle, or a flying object (perform control for a computing device such as a robot, a drone, an autonomous vehicle, col 35 lines 58-59).
.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sanner (US 5268834), Kitagawa (US 20070067047 A1), Yamada (US 20130200990), and Mukaigawa (US 20090172477) further in view of Kaliannan (US 20130086413). 

Regarding claim 12, Sanner teaches (Controller, col 7 line 44), 
Sanner does not teach A control system comprising a plurality of terminals and a server and wherein the abnormality notification is provided via the server to the plurality of terminals in which it is not determined that the first processor is abnormal.
Kaliannan teaches A control system comprising a plurality of terminals and a server (A server computer system with a plurality of nodes, paragraph 0015) and wherein the abnormality notification is provided via the server to the plurality of terminals in which it is not determined that the first processor is abnormal (Kaliannan teaches broadcasting a cluster wide I/O failure message to the plurality of nodes that designates a faulted controller upon receiving I/O failure responses from the plurality of nodes. Kaliannan also teaches broadcasting an I/O queue message to the nodes to cause the nodes to queue I/O through the faulted controller and switch to an alternate controller, paragraph [0015]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Sanner, Kitagawa, Yamada and Mukaigawa to incorporate the teachings of Kaliannan (directed to broadcasting I/O failure message to a plurality of nodes within a server computer system) and arrived at a control system comprising a plurality of terminals and a server, where the abnormality is received by the terminals about the abnormality that has occurred in one of the terminal of the control unit. One of ordinary skill in the art would have been motivated to make such a combination so that all the terminals in the control system are notified about the abnormality that has occurred and switch the control performed to prevent the abnormality occurring in the other terminals. 

Regarding claim 13, Sanner teaches 
Sanner does not teach a control system including a plurality of terminals and wherein the abnormality notification is provided through inter-terminal communication to the terminals in which it is not determined that the first control unit is abnormal.
Kaliannan teaches a control system including a plurality of terminals (A server computer system with a plurality of nodes, paragraph 0015) and wherein the abnormality notification is provided through inter-terminal communication to the plurality of terminals in which it is not determined that the first processor is abnormal (Kaliannan teaches that when the node that experiences a failure, the node broadcasts a cluster wide I/O failure message to the other nodes of the cluster, paragraph [0052]. The node with the failure, communicates to the other nodes about the experienced failure).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Sanner, Kitagawa, Yamada and Mukaigawa to incorporate the teachings of Kaliannan (directed to broadcasting a cluster wide I/O failure message to other nodes of the cluster) and arrived at a control system comprising a plurality of terminals and a server, where the abnormality notification is provided through inter-terminal communication to the other terminals. One of ordinary skill in the art would have been motivated to make such a combination so that all the terminals in the control system are notified about the abnormality that has occurred and switch the control performed to prevent the abnormality occurring in the other terminals. 

Regarding claim 14, Sanner teaches, … , and the control switch each of the plurality of terminals is [[are]] configured to, when the abnormality notification is received and the switching synchronization flag is received, switch from the control using the machine learning different control (Sanner teaches switching control  between the neural network control system (adaptive controller) and the sliding controller depending on whether the control system is operating in its normal operating range or outside of its normal operating range, col 18 lines 50-64).
The control system according to claim 12, wherein the server transmits to [[all]]each of the plurality of terminals a switching synchronization flag for synchronizing a timing for switching from the control using the machine learningdifferent controlinput/output device each of the plurality of terminals receives the switching synchronization flag.
Kaliannan The control system according to claim 12, wherein the server transmits to [[all]]each of the plurality of terminals a switching synchronization flag for synchronizing a timing for switching from the control using the machine learningdifferent control(In step 504, upon receiving I/O failure responses from the other nodes of the cluster, the no broadcasts and I/O queue message to the nodes to cause the nodes to queue their pending I/O's to the controller designated by the controller ID. This causes the other nodes of the cluster to stop issuing I/O through the designated controller and to keep any pending I/O in a queue. The other nodes of the cluster then switch to the alternate controller, paragraph [0053]. ), the input/output device each of the plurality of terminals receives the switching synchronization flag (When other nodes of the cluster receive the failure message including the failing controller ID, the other nodes can then proactively failover any I/O paths that transit the failing controller, paragraph [0047]. Kaliannan teaches the other terminals are notified about the abnormality at the same time, but switches to an alternate controller based upon the pending I/O message in the queue).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Sanner, Kitagawa, Yamada and Mukaigawa to incorporate the teachings of Kaliannan (directed to 

Regarding claim 15, Sanner does not teach The control system according to claim 12, wherein the server transmits to [[all]]each of the plurality of terminals a period signal indicating a periodic signal, the input/output device each of the plurality of terminals receives the period signal, and the control switch each of the plurality of terminals is [[are]] configured to, even when the period signal is not received, switch from the control using the machine learningdifferent control
Kaliannan teaches The control system according to claim 12, wherein the server transmits to [[all]]each of the plurality of terminals a period signal (I/O failure message) indicating a periodic signal, the input/output device each of the plurality of terminals receives the period signal (the node experiencing the I/O path failure can send a failure message to a controller node which takes care of the failover protocol, paragraph [0047]), and the control switch each of the plurality of terminals is [[are]] configured to, even when the period signal is not received, switch from the control using the machine learningdifferent control(once the controller node receives the information in the failure message, it can broadcast the above information to all the nodes in the cluster to inform them to use an alternate controller for I/O. The controller node then broadcasts to all the nodes to queue the I/O on the affected controller. Upon receiving responses from all nodes to the broadcast, the controller node can then broadcasts to the other nodes to commit the failover on all the nodes to the new controller, and to un-queue their I/O, paragraph [0048]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Sanner, Kitagawa, Yamada and Mukaigawa to incorporate the teachings of Kaliannan (directed to broadcasting a cluster wide I/O failure message to other nodes of the cluster) and arrive at a control system wherein the server transmits a signal to all the terminals and the control performed is switched. One of ordinary skill in the art would have been motivated to make such a combination so that all the terminals receives the signal about the abnormality information. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117